DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the soft shell thereby tending to minimize otherwise-injurious radial forces acting upon the head on contact”, it is unclear the soft shell minimizes or does not minimize the forces acting upon the head on contact. For the purpose of applying art, the limitation is understood as the soft shell configured to minimize otherwise-injurious radial forces action upon the head on contact.
Claim 7 contains the trademark/trade name “a Velcro clasp”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular hook and loop fastener and, accordingly, the identification/description is indefinite.
Claims 2-6 are rejected as being indefinite as claims 2-6 are dependent on claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 2 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
	Claim 2 recites “the soft shell extends substantially over the forehead, and also includes opposing portions lapping over the jaw area to edges of the mouth”, which is directed to a human organism, i.e. “the forehead” and “the jaw area to edges of the mouth”. For the purpose of applying art claim 2 is understood as “the soft shell is configured to extend substantially over the forehead, and also includes opposing portions configured to lap over the jaw area to edges of the mouth”.
	Claim 7 is rejected as being directed to a human organism as claim 7 is dependent on claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ganly (US 20190053563)(hereinafter Ganly).
Regarding claim 1, Ganly teaches a football helmet comprising: a soft shell (fig 1, para [0093], the headgear has a soft rather than a hard shell) including foam padding (para [0091], [0093], para [0095], layer 13, layer 20, layer 10) not covering an underlying hard shell (para [0093]), the soft shell configured to minimize otherwise-injurious radial forces acting upon the head on contact (para [0089]),wherein the soft shell includes a portion providing extended facial protection that does not include a face mask (fig 1, side parts 2, 3 extending from the crown portion and the headgear does not include a face mask).
Regarding claim 2, Gangly teaches the facial protection of the soft shell is configured to extend substantially over the forehead (fig 1, the forehead part 4), and also includes opposing portions (side parts 2,3) configured to lap over the jaw area to edges of the mouth (fig 1).
Regarding claim 3, Gangly teaches the foam padding of the soft shell is fabric-covered (fig 10,para [0091], [0093], a fabric layer 11, an outer fabric 15).
Regarding claim 4, Gangly teaches the foam padding comprises a grid-shaped pattern (fig1, 10, the barrier foam layer 13 has a grid-shaped pattern).
Regarding claim 5, Gangly teaches the foam padding comprises foam rubber (para [0096], the foam layer 10 and 20 made of an open cell polyurethane foam material, which is known as foam rubber).
Regarding claim 6, Gangly teaches the foam padding comprises one or more of the following: rebound foam; closed cell foam; neoprene foam; viscoelastic polymer gel; memory foam (para [0093], the layer 13 is of a closed cell foam).
Regarding claim 7, Gangly teaches a hook an loop fastener for protection of the mouth area (para [0099], the chin strap is mounted through slot 35 , the chin strap comprises Velcro, and if the stickiness of the Velcro declines due to wear and tear in use, the chinstrap may be replaced).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732